PER CURIAM.
We affirm appellant’s convictions and sentences without discussion. Any failure in the written probation revocation order to specify the conditions of probation that were violated cannot be raised for the first time on appeal. However, we agree the trial court erred in denying appellant’s rule 8.800(b)(2) motion to correct the written judgment and sentence to reflect that appellant entered a nolo contendere plea to the offense charged in circuit court case number 2009-CF-814. Accordingly, we remand with directions that the trial court enter a corrected judgment and sentence.
AFFIRMED and REMANDED with directions.
PADOVANO, WETHERELL, and SWANSON, JJ„ concur.